DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-2, in the reply filed on 11/14/2022 is acknowledged. Because applicant did not explicitly specify whether election was made with or without traverse in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2001104929 A to Kikushima et al in view of EP 0378927 A1 to Nakamura et al and JP3840383B2 to Ito et al.
As to claim 1, Kikushima discloses a used paper diaper processing method (See Kikushima, Paragraph [0001], which teaches a disposable diaper treating method for separately disposing a used disposable diaper into a water-soluble material and an insoluble material)
	putting a chemical and a used diaper into a processing tank that processes the used paper diaper (See Kikushima, Paragraphs [0007], [0013], and [0027]-[0028], Figure 1, ref. # 7, which teaches that the diapers are fed into a rotary drum and an additive such as a chemical or deodorant may be added)
performing stirring processing by rotating the inner tank of the processing tank (See Kikushima, Paragraph [0017] and [0030], Figure 1, ref. # 6 and 7, which discloses that the rotating drum is rotatably provided and stores a used diaper)
	discharging the processing liquid from the processing tank after performing the stirring processing (See Kikushima, Paragraph [0017], [0031], [0032], Figure 1, ref. # 7, which teaches that the fluid passes through the drainage hole of the rotating drum, allowing the solid product to remain in the rotating drum)
	dehydrating the used paper diaper processed in the processing tank by rotating the inner tank of the processing tank from which the processing liquid has been discharged (See Kikushima, Paragraph [0035], Figure 1, ref. # 16, 7)
	Kikushima fails to disclose supplying water to a processing liquid generation region located in an outer tank and below an inner tank of the processing tank
generating a processing liquid by mixing the chemical and the water in the processing liquid generation region
supplying the processing liquid into the inner tank from below the inner tank by further supplying water to the processing liquid generation region to raise a water level of the processing liquid
However, Nakamura discloses that the water supply supplies water to the outer tub in between the outer surface of the inner tub and the inner surface of the outer tub (See Nakamura, Col. 2, Lines 10-13 and 34-36, Col. 11, Lines 31-38, See Figure 1, ref. # 15, 41). The outer tub possesses an elongated cavity below the inner tub, according to Figure 1, which is analogous to a liquid generation region (See Nakamura, Col. 14, Lines 54-56, Col. 27, Lines 54-57, Figure 1, ref. # 111, 15)
Water and detergent are dissolved in the bottom of the outer tub (See Nakamura, Col. 27, Line 58, Col. 28, Lines 1-3, Figure 1, ref. # 62, 63, 15, 41).
Water is supplied into the outer tub until it reaches a predetermined level in the inner tub (See Nakamura, Col. 14, Lines 54-58, Col. 27, Lines 54-57, Figure 1, ref. # 111, 15)
	Kikushima and Nakamura are considered to be analogous to the claimed invention as both relate to a processing method for wearable articles. Additionally, both possess the structure of a rotating perforated inner tank and an outer tank which are supplied with water. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaper processing method of Kikushima with the water and detergent supplying method of Nakamura so that the articles to be processing are exposed to the chemical dissolved in water, rather than the raw chemical (implied) (See Nakamura, Col. 28, Lines 49-51). One of ordinary skill would be able to deduce that the use of a well incorporated chemical-water mixture would likely lead to a more even application of the chemical to the articles for processing and a better end result. Therefore, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
	Kikusima discloses taking out the used paper diaper processed and dehydrated in the processing tank (See Kikushima, Paragraph [0036]). 
Kikushima fails to teach that the diaper is removed from below the processing tank.
However, Ito discloses a method for cleaning used paper diapers that involves cleaning diapers in cleaning tanks (analogous to processing tanks) before being filtered and sent to be dehydrated by a blower and discharged below the cleaning tanks (See Ito, Paragraph [0028], Figure 1, ref. # 4, 12, 44, 45, 46).
Kukishima and Ito are analogous to the claimed invention as both relate to sanitizing contaminated sanitary products. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the discharge method of Kikushima to discharge the cleaned product from below the processing tank. It is clear that the cleaned product is being removed from below the processing tank as depicted in Figure 1 and would be recognized by one of ordinary skill in the art. As Kikushima provides different example embodiments of the diaper processing method, it would have been clear to have moved the discharge port for the cleaned product. This would constitute the mere rearrangement of parts which is considered obvious to one of ordinary skill in the art (See MPEP 2144.04 C) (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950))
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2001104929 A to Kikushima et al in view of EP 0378927 A1 to Nakamura et al and JP3840383B2 to Ito et al as applied to claim 1 above, and in further view of EP 3237665 B1 to Zattin et al and US10066331B2 to Hendrickson et al.
Kikushima, Nakamura, and Ito are relied upon as discussed above with respect to the rejection of claim 1.
	As to claim 2, Kikushima fails to disclose the used paper diaper processing method according to claim 1, further comprising, detecting, before the water is supplied to the processing liquid generation region, that the chemical has been put into the processing tank that processes the used paper diaper. 
 However, Zattin describes a washing machine where the method steps for washing the laundry include introducing a quantity of detergent to the tub before supplying water (See Zattin, Paragraph [0025], [0195] - [0198], Figure 7, ref. # 130).
Kikushima and Zattin are analogous to the claimed invention as both devices comprise of a washing tub and an outer tub for adding the soiled articles to and possess method steps of adding a chemical additive and water to the articles to clean them. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kikushima to add the chemical before the addition of water as it is possible that different detergents or chemicals may have different concentrations, allowing the chemical to be dosed properly (See Zattin, Paragraphs [0012] and [0020]). Therefore, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
The combination of Kikushima and Zattin fails to disclose that the chemical is detected in the processing tank before water is added. 
However, Hendrickson discloses a washing machine that senses an estimated concentration of an undiluted wash aid in the wash aid dispenser prior to combining the wash aid with a liquid (See Hendrickson, Claim 1, Col. 8, Lines 1-4, Fig. 1, ref. # 80). Therefore, the sensor would be able to detect the wash aid/detergent leaving the dispenser and being added to the processing tank. 
Kikushima and Hendrickson are analogous to the claimed invention as both devices comprise of a washing tub and an outer tub for adding the soiled articles to and possess method steps of adding a chemical additive and water to the articles to clean them. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kikushima with the concentration sensor of Hendrickson in order to provide the most accurate control of the dispensing of the laundering aid (See Hendrickson, Col 10, Lines 21-25). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY H YASHARPOUR whose telephone number is (571)272-8405. The examiner can normally be reached M-F, 8 AM-5PM, first Friday of biweek off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY H YASHARPOUR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/DOUGLAS LEE/Primary Examiner, Art Unit 1714